MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Nov 13 2020, 9:56 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kevin Wild                                              Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Courtney Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana
                                                        Alexis Sizemore
                                                        Certified Legal Intern
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Kaennetra Scisney,                                      November 13, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-378
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Grant W.
Appellee-Plaintiff                                      Hawkins, Judge
                                                        The Honorable Peggy Hart,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        49G05-1806-F5-18613




Court of Appeals of Indiana | Memorandum Decision 20A-CR-378 | November 13, 2020              Page 1 of 7
      May, Judge.

[1]   Kennetra Scisney 1 appeals her conviction of Level 6 felony domestic battery

      against a person less than fourteen years of age. 2 She presents two issues for

      our consideration, which we restate as: (1) whether the State presented

      sufficient evidence that Scisney touched K.S. in a rude, insolent, or angry

      manner, and (2) whether the State presented sufficient evidence to disprove

      Scisney’s affirmative defense of parental privilege. We affirm.



                                Facts and Procedural History
[2]   Scisney is K.S.’s mother. At the time of the incident, K.S. was twelve years old.

      Scisney had full custody of K.S., but K.S. often spent the night at her father’s

      house. On June 5, 2018, K.S. arrived at a school gymnasium to attend her

      younger sister’s kindergarten graduation with her father, uncle, aunt, and

      grandmother. K.S.’s grandmother told K.S. that Scisney was in the hallway

      and wanted to speak to K.S. When K.S. and her grandmother saw Scisney,

      Scisney appeared angry. Scisney testified at trial that she was upset because she

      had not given K.S. permission to attend the kindergarten graduation. Scisney

      took the balloons K.S. was holding away from her and instructed K.S. to give




      1
       Throughout the Record, Scisney’s name is spelled either “Kaennetra” or “Kennetra.” Our coversheet uses
      “Kaennetra” to be consistent with the trial court records. (See Appealed Order at 1.) However, we have
      spelled her name “Kennetra” to match the spelling she provided at trial. (Tr. Vol. II at 74.)
      2
          Ind. Code § 35-42-2-1.3(b)(5).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-378 | November 13, 2020             Page 2 of 7
      the present she was holding to her grandmother. K.S. complied, and Scisney

      pulled K.S. by her arm and told K.S. to come with her.

[3]   K.S. attempted to “yank” her arm away from Scisney and K.S.’s grandmother

      yelled for the rest of the family to help. (Tr. Vol. II at 47.) K.S.’s grandmother

      attempted to pull K.S. away from Scisney. K.S. fell, and Scisney fell on top of

      her. K.S.’s father and other members of the family exited the gym and

      attempted to separate K.S. and Scisney. At some point during the altercation,

      Scisney pulled K.S.’s hair. A teacher entered the hallway and broke up the

      fight. K.S.’s grandmother took K.S. to the school’s cafeteria and called the

      police. When they arrived, police observed a scratch on the side of K.S.’s face,

      hair pulled from her scalp, and redness on her arm.

[4]   On June 11, 2018, the State charged Scisney with Level 5 felony battery

      resulting in bodily injury against a person less than fourteen years of age 3 and

      Level 5 felony domestic battery resulting in bodily injury to a person less than

      fourteen years of age. 4 The trial court held a bench trial on December 12, 2019,

      and convicted Scisney of the lesser-included offense of Level 6 felony domestic

      battery to a person less than fourteen years of age. On January 21, 2020, the

      trial court sentenced Scisney to 541 days suspended to probation.




      3
          Ind. Code § 35-42-2-1.3(c)(5)(A).
      4
          Ind. Code § 35-42-2-1(g)(5)(B).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-378 | November 13, 2020   Page 3 of 7
                                Discussion and Decision
[5]   When reviewing the sufficiency of the evidence to support a conviction, we

      consider only the probative evidence and reasonable inferences supporting the

      fact-finder’s decision. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is the

      fact-finder’s role, and not ours, to assess witness credibility and weigh the

      evidence to determine whether it is sufficient to support a conviction. Id. To

      preserve this structure, when we are confronted with conflicting evidence, we

      consider it most favorably to the fact-finder’s verdict. Id. We affirm a

      conviction unless no reasonable fact-finder could find the elements of the crime

      proven beyond a reasonable doubt. Id. It is therefore not necessary that the

      evidence overcome every reasonable hypothesis of innocence; rather, the

      evidence is sufficient if an inference reasonably may be drawn from it to support

      the fact-finder’s decision. Id. at 147.


                                   1. Elements of the Offense
[6]   To prove Scisney committed Level 6 felony domestic battery against a person

      under the age of fourteen, the State was required to provide sufficient evidence

      Scisney and K.S. were members of the same family or household, Scisney was

      at least eighteen years of age, K.S. was less than fourteen years of age, and

      Scisney “knowingly or intentionally” touched K.S. “in a rude, insolent or angry

      manner[.]” Ind. Code § 35-42-2-1.3(b). Scisney argues the State did not present

      evidence she touched K.S. in a rude, insolent, or angry manner because K.S.

      did not definitively testify that Scisney pulled K.S.’s hair during the altercation.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-378 | November 13, 2020   Page 4 of 7
[7]   “Evidence of touching, however slight, is sufficient to support a conviction for

      battery.” Adetokunbo v. State, 29 N.E.3d 1277, 1280 (Ind. Ct. App. 2015).

      When asked if Scisney pulled her hair, K.S. responded, “No. She probably did

      when I was on the floor.” (Tr. Vol. II at 49.) Later in her testimony, K.S.

      stated, “[Scisney] pulled my hair.” (Id. at 50.) Scisney’s argument that this

      discrepancy in K.S.’s testimony negates an element of the crime is an invitation

      for us to reweigh evidence and judge the credibility of witnesses, which we

      cannot do. See Drane, 867 N.E.2d at 146 (appellate court cannot reweigh

      evidence or judge the credibility of witnesses).

[8]   Further, Scisney does not dispute that she grabbed and pulled K.S.’s arm or that

      a teacher had to pull Scisney off of K.S. while the two were on the floor. These

      actions alone are sufficient to prove Scisney committed Level 6 felony domestic

      battery against a person under the age of fourteen. See Stephenson v. State, 53
N.E.3d 557, 560 (Ind. Ct. App. 2016) (affirming battery conviction based on

      evidence that Stephenson grabbed, scratched, and pushed victim, causing her to

      fall on the coffee table).


                                        2. Parental Privilege
[9]   A person is generally “justified in engaging in conduct otherwise prohibited if

      he has legal authority to do so.” Ind. Code § 35-41-3-1. This statute has been

      interpreted to provide legal authority for a parent to engage in reasonable

      discipline of her child, even if such conduct would otherwise be battery. State v.

      Fettig, 884 N.E.2d 341, 345 (Ind. Ct. App. 2008), reh’g denied. As a standard for


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-378 | November 13, 2020   Page 5 of 7
       determining applicability of the parental privilege, our Indiana Supreme Court

       adopted the following language from the Restatement of the Law (Second)

       Torts § 147(1) (1965): “A parent is privileged to apply such reasonable force or

       to impose such reasonable confinement upon his [or her] child as he [or she]

       reasonably believes to be necessary for its proper control, training, or

       education.” Willis v. State, 888 N.E.2d 177, 182 (Ind. 2008). Thus, Scisney

       could assert the parental privilege if: (1) her use of force in disciplining K.S. was

       reasonable, or (2) her belief that such force was necessary to control K.S. and

       prevent misconduct was reasonable. See Barocas v. State, 949 N.E.2d 1256, 1259

       (Ind. Ct. App. 2011) (setting forth requirements for claim of parental privilege).

[10]   The defense of parental privilege, like self-defense, is a complete defense.

       Willis, 888 N.E.2d at 182. In other words, a valid claim of parental privilege is

       a legal justification for an otherwise criminal act. Id. To negate a claim of

       parental privilege, the State must disprove beyond a reasonable doubt at least

       one element of the defense, either by direct rebuttal or by relying on the

       sufficiency of the evidence in its case-in-chief. Id. Scisney argues the State did

       not disprove that her actions were protected under the affirmative defense of

       parental privilege.

[11]   However, Scisney did not present parental privilege as an affirmative defense in

       the trial court, and an affirmative defense cannot be raised for the first time on

       appeal. Lafary v. Lafary, 476 N.E.2d 155, 159 (Ind. Ct. App. 1985). We cannot

       review the record to determine whether the State failed to disprove a defense

       that the State was not on notice that it needed to disprove. The State would

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-378 | November 13, 2020   Page 6 of 7
       have had the opportunity to present evidence and argument before the trial

       court, and the trial court would have had the opportunity to make the initial

       finding as to Scisney’s defense. Our role as an appellate court is distinct from

       the role assigned to the trial court, see Whiteco Industries, Inc. v. Nickolick, 549
N.E.2d 396, 398 (Ind. Ct. App. 1990) (“[T]rial courts of this state exclusively

       hear and weigh the evidence and inferences arising therefrom, and assess the

       credibility of witnesses, to determine the facts prior to entering judgment or

       taking other action. Courts of appeal have no such authority.”), and we cannot

       stand in the trial court’s shoes in the way Scisney asks. Accordingly, her

       argument fails.



                                              Conclusion
[12]   The State presented sufficient evidence that Scisney committed Level 6 felony

       domestic battery against a person under the age of fourteen, and we are unable

       to consider her arguments regarding parental privilege because an affirmative

       defense cannot be raised for the first time on appeal. Accordingly, we affirm.

[13]   Affirmed.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-378 | November 13, 2020   Page 7 of 7